11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

City of Midland and Washington                  * From the County Court at Law
Aquatic Center,                                   of Midland County,
                                                  Trial Court No. CC 18606.

Vs. No. 11-16-00276-CV                          * September 29, 2017

Herbert Bunch, individually and as              * Memorandum Opinion by Wright, C.J.
next friend of Trebreh Bunch,                     (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is reversed insofar as it denied the City of Midland’s plea to
the jurisdiction as to Herbert Bunch’s negligence and premises liability claims that
are based on ordinary negligence, and we render judgment dismissing those claims.
The order of the trial court is affirmed insofar as it denied the City’s plea with respect
to Herbert Bunch’s gross negligence claim. The costs incurred by reason of this
appeal are taxed one-half against the City of Midland and Washington Aquatic Center
and one-half against Herbert Brunch, individually and as next friend of Trebreh
Bunch.